Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 15, 2021, that includes a response to the Final Office Action mailed August 14, 2020, has been entered. Claims 1-6 have been amended; claim 8 has been canceled; and no claims have been newly added. Claims 9-15 have been withdrawn. Claim 7, as now amended, is directed to non-elected subject matter and is thus also now withdrawn. Claims 1-6 are under examination in the application. 
Claim Objections
Claims 1 and 5 are objected to because of the following:
1. In claim 1, there should be a semicolon rather than a comma between Cu and A, between “a combination thereof” and “x”, between “3” and “and”, and between “6” and “and”. 
2. In claim 1, there appears to be an extraneous comma between “and” and “when A is a complexing agent”. 

4. In claim 5, one of the recited elements is merely “acid (C16:1)”. This appears to be a typographical error for the intended expression “palmitoleic acid (C16:1)”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the enablement requirement. 
The specification, while being enabled for the existence of “synergy” for a limited subset of the claimed combinations of metal complex and derivative of the C16-20 fatty acid, does not reasonably provide enablement for the existence of “synergy” for all of the claimed combinations of metal complex and derivative of the C16-20 fatty acid, as claimed. Hence, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
not exhibit “synergism”, since the reported FIC index value of 0.67 is not less than 0.5. 
***This issue can be overcome simply by removing the limitation of “synergistic” from the claims. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1:20 to 1:35, preferably 1:25 to 1:30”, which renders the claim indefinite because one of ordinary skill in the art cannot definitively ascertain whether the “preferable” limitation is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6, which depends from claim 1, provides that the metal complex is selected from among those recited, which includes copper complexes, zinc complexes, iron complexes, silver complexes, and magnesium complexes. However, claim 1 limits the metal complex specifically to copper complexes only. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 Claim 6, which depends from claim 1, provides that the metal complex is selected from among those recited, which includes copper complexes, zinc complexes, iron complexes, silver complexes, and magnesium complexes. However, claim 1 limits 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. Patent Application Pub. No. 2004/0266852), in view of Filippini et al. (U.S. Patent Application Pub. No. 2011/0318427) and Faust (New York Times [online]; 1982).
Applicant Claims
Applicant’s elected subject matter is directed to a composition for “crop defense” comprising copper salicylate and potassium oleate in the amounts of 2-4 wt% and 75-85 wt%, respectively; wherein the stoichiometric ratio between the copper and the potassium oleate is 1:20 to 1:35.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Coleman discloses a fungicide composition for “crop defense” comprising e.g. a C1-C12 organic acid salt and a C5-C22 fatty acid salt in the amounts of 0.1-90 wt% and 50-90 wt%, respectively; wherein the C5-C22 fatty acid salt can be a salt of oleic acid, and wherein the stoichiometric ratio of the C1-C12 organic acid salt and the C5-C22 fatty acid salt can be 1:1000 to 1000:1 (abstract; paragraphs 0002, 0007-0009, 0018-0020, 0023, 0028, 0031). 
et al. disclose a fungicide composition for “crop defense” comprising copper salts including about 2.6 wt% copper salicylate which exhibits a surprisingly high fungicidal activity and a persistent efficacy at a lower dose thus allowing the composition to be safely employed on important cash crops (abstract; paragraphs 0001, 0009, 0010, 0014, 0034, 0042, example 5). 
Faust discloses that potassium oleate salt in particular is a naturally occurring and biodegradable substance found in commonly eaten foods such as corn and peanuts, is considered nontoxic to humans and safe for application to edible crop plants, is not “sudsy” (i.e. like sodium oleate), and has excellent pesticidal properties. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Coleman does not explicitly disclose that the C1-C12 organic acid salt is copper salicylate and that the salt of oleic acid is potassium oleate. These deficiencies are cured by the teachings of Filippini et al. and Faust. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Coleman, Filippini et al., and Faust, outlined supra, to devise Applicant’s claimed composition.  
Coleman discloses a fungicide composition for “crop defense” comprising e.g. a C1-C12 organic acid salt and a C5-C22 fatty acid salt in the amounts of 0.1-90 wt% and 50-90 wt%, respectively; wherein the C5-C22 fatty acid salt can be a salt of oleic acid, wherein the stoichiometric ratio of the C1-C12 organic acid salt and the C5-C22 fatty et al. disclose that fungicide compositions for “crop defense” comprising copper salts including about 2.6 wt% copper salicylate exhibit a surprisingly high fungicidal activity and a persistent efficacy at a lower dose thus allowing the composition to be safely employed on important cash crops; and since Faust discloses that potassium oleate salt in particular is biodegradable, is a naturally occurring substance found in commonly eaten foods such as corn and peanuts, is considered nontoxic to humans and safe for application to edible crop plants, is not “sudsy” (i.e. like sodium oleate), and has excellent pesticidal properties; one of ordinary skill in the art would thus be motivated to employ copper salts including copper salicylate as the C1-C12 organic acid salt and potassium oleate as the salt of oleic acid in the Coleman composition, with the reasonable expectation that the resulting composition will significantly reduce or prevent fungal infections of cash crops.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments

i) Appellant contends that “it was unexpectedly observed that the relatively low levels of copper present in the tested compositions was enough to achieve an improved level of pathogen control and no evidence of phytotoxicity”.  
The Examiner, however, would like to point out the following:
1. First, it is noted that Appellant’s elected species of “metal compound” is copper salicylate, and Appellant’s elected species of “fatty acid compound” is potassium oleate. It is further noted that copper salicylate is a C1-C12 organic acid (i.e. specifically a C7 organic acid copper salt) and potassium oleate is a C5-C22 fatty acid salt (specifically, a C18 fatty acid potassium salt). 
2. Coleman, the cited primary reference, not only expressly teaches a fungicide composition comprising the combination of a C1-C12 organic acid salt and a C5-C22 fatty acid salt, Coleman also expressly teaches that the said combination of the organic acid salt and the fatty acid salt exhibits potent synergy (see e.g. abstract; paragraphs 0008, 0028). Moreover, Coleman expressly discloses that the C1-C12 organic acid salt can be e.g. a salt of salicylic acid (i.e. a salicylate salt), and that the C5-C22 fatty acid salt can be e.g. a salt of oleic acid (i.e. an oleate salt) (see e.g. paragraphs 0007, 0018, 0021). Hence, Coleman alone effectively teaches the combination of a salicylate salt and an oleate salt, and that this combination exhibits potent fungicidal synergy. The Filippini and Faust secondary references merely provide further motivation for employing specifically “copper salicylate” as the salicylate salt and “potassium oleate” as the oleate salt, as discussed in the prior art rejection. Coleman, however, the cited synergy of the combination. 
3. In view of the cited prior art, Appellant’s showing that their combination of the “metal compound”, e.g. copper salicylate, and the “fatty acid compound”, e.g. potassium oleate, exhibits fungicidal synergy is therefore not unexpected at all by any stretch of the imagination. Rather, this is precisely what anyone of ordinary skill in the art, and indeed most if not all ordinary laypersons, would fully expect from the disclosure of the cited prior art, even from the disclosure of Coleman alone. In view of Coleman’s express teaching that the combination of the salicylate salt and the oleate salt exhibits potent synergy, Appellant’s conclusion that one of ordinary skill in the art would expect, at best, an additive effect rather than synergy simply flies in the face of the express teachings of Coleman. 
4. Even assuming, arguendo, that Coleman did not expressly disclose anything at all about potent synergy, Coleman nevertheless discloses the combination of the C1-C12 organic acid salt, e.g. salicylate salt, and the C5-C22 fatty acid salt, e.g. oleate salt. Even without the express teaching of the potent synergy that does in fact exist, there would still be a very strong prima facie case of obviousness for making the claimed combination. Evidence of synergy does not control patentability. Rather, evidence of synergy is merely a secondary consideration that may have an impact in the final decision on patentability. In this case, however, even assuming, arguendo, that Coleman did not expressly disclose the potent synergy, Coleman alone discloses the combination of the C1-C12 organic acid salt and the C5-C22 fatty acid salt, and, even further to the point, specifically discloses that the C1-C12 organic acid salt can be e.g. a prima facie obviousness against the evidence of unexpected results, it would certainly appear that the scales would still tip, and rather decisively, in favor of prima facie obviousness. 
5. Therefore, one of ordinary skill in the art would certainly fully expect fungicidal synergy from the combination of a salicylate salt and an oleate salt. In view of the cited prior art as a whole, there can be found no reason whatsoever why this would not apply to the specific combination of copper salicylate and potassium oleate. Indeed, copper salicylate is certainly without question a salicylate salt, and copper itself is well known to have potent fungicidal properties. Clearly, the copper would not interfere with fungicidal efficacy. If anything, copper would significantly add to the fungicidal effect. Filippini expressly discloses copper salicylate as a chief constituent in compositions that exhibit fungicidal synergy, which is precisely what Coleman intends to achieve. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617